                              Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 1 of 21



AO 442 (Rev. 11/11)           Arrest Warrant

                                                                                                                                             FILED
                                                                                                                                  UNITED STATES DISTRICT COURT
                                                      UNITED STATES DISTRICT COURT                                                     DENVER, COLORADO
                                                                                        for the                                                   10:53 am, Jan 19, 2021

                                                                                                                                     JEFFREY P. COLWELL, CLERK
                                                                               District of Columbia


                           United States of America
                                       v.                                                 )   .
                                                                                          ) Case: 1:21 "mj~00044
                                                                                          ) Assigned to: Judge Robin M. Meriweather
                                                                                          ) Assign Date: 1/13/2021
                          PATRICK MONTGOMERY                                              ~Description: COMPLAINT W/ARREST WARRANT
                                          Dejimdant                                           Colorado Case No. 21-mj-00011-STV

                                                                         ARREST WARRANT
To:           Any authorized law enforcement officer

              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(nallle a/person        to be arrested)           PATRICK MONTGOMERY
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                      o       Superseding Indictment           o   Information           o   Superseding    Infonnation              d Complaint
o     Probation Violation Petition                        o   Supervised Release Violation Petition                o Violation       Notice          0 Order of the Court

This offense is briefly described as follows:
    18 U.S.C. 1752 (a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

  40 U.S.C. 5104(e)(2)(G)- Violent Entry and Disorderly Conduct on Capitol Grounds


                                                                                                                                         Robin M. Meriweather
                                                                                                   ,.'.~ p...,_ -A/w~                    2021.01.1313:10:14
                                                                                                    f                                    -05.00.
Date: __             0_1_'_13_'_2_02_1
                                __
                                                                                                                     Issuing officer's   signature


City and state:                  Washington, DC                                                         Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                                       Printed nallle and title


                                                                                        Return

              This warrant ~as rec~ived on                (dale)   ()   1,/ 1:3 )J- I         , and the person was arrested on           (date)
at(city    and state)             L +fJ t..to 'f1. Col" ~010
                                      I                                            .


Date: _.:....0 ,_,tlc_/__;_7./-1 ':'_~_L/__
                                                                                                                    Arresting   officer's signatllre



                                                                                                                       Printed nallle and title
                    Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 2 of 21
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        DistrictDistrict
                                                   __________    of Columbia
                                                                         of __________

                  United States of America                          )
                             v.                                     )
               PATRICK MONTGOMERY
                                                                    )      Case No.
              DOB: 10/03/1972; PDID: None                           )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 6, 2021                in the county of                                  in the
                       District of          Columbia            , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. 1752 (a)(1)                             Knowingly Entering or Remaining in any Restricted Building or Grounds
                                                  Without Lawful Authority

40 U.S.C. 5104(e)(2)(G)                           Violent Entry and Disorderly Conduct on Capitol Grounds




         This criminal complaint is based on these facts:
See attached statement of facts.




         ✔ Continued on the attached sheet.
         u


                                                                                               Complainant’s signature

                                                                                      Special Agent Jeffrey Weeks, FBI
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                              Robin M. Meriweather
                                                                                                           2021.01.13 13:10:53
Date:                                                                                             -05'00'
                                                                                                  Judge’s signature

City and state:          :DVKLQJWRQ'&                                         5RELQ00HULZHDWKHU860DJLVWUDWH-XGJH
                                                                                                Printed name and title



        Print                        Save As...                  Attach                                                  Reset
         Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 3 of 21




                                   STATEMENT OF FACTS

        Your affiant, Jeffrey Weeks, is employed as a Special Agent by the Federal Bureau of
Investigation (“FBI”). Specifically, I am assigned to the Washington Field Office, where I am
currently tasked with investigating criminal activity in and around the Capitol grounds. As a
Special Agent, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detention, investigation, or prosecution of violations of Federal criminal laws. The
U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol
include permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the U.S. Capitol. On
January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, S.E., in Washington, DC. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
        Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 4 of 21




        On January 7, 2021, the FBI received several tips from the public (tipsters) that PATRICK
MONTGOMERY of Littleton, Colorado, was seen in photographs posted on Facebook inside the
Capitol building Senate Chambers on January 6, 2021. The persons providing the tips also
indicated that MONTGOMERY had posted photographs from inside the Senate Chamber on that
same day.

       A tipster, who will be referred to as T-1, identified MONTGOMERY as the man circled in
a photograph below, wherein he appears to be standing inside the Senate Chambers:




MONTGOMERY appears to be part of the crowd that entered the Senate Chambers on January 6,
2021, and, as explained below, MONTGOMERY is wearing the same clothes as he was wearing
outside the Capitol building on January 6, 2021. Your Affiant spoke with T-1 on January 12, 2021.
T-1 told your Affiant that IT is a Facebook friend of MONTGOMERY and that IT knew
MONTGOMERY because they worked together as river guides for three years.

      Another tipster, who will be referred to as T-2, provided a post from MONTGOMERY’S
Facebook page, wherein a member of the public posted on Facebook the photograph above and a
commented to MONTGOMERY asking, “Is this you? I saw it on another page and it looked like
         Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 5 of 21




you.” T-1 responded, “I have saved this photo and will be indetifying [sic] you to authorities,” to
which MONTGOMERY replied, “Got nothing to hide…”




        Following this post, MONTGOMERY corresponded with T-1 by email on January 7, 2021.
T-1 provided the email exchange to your Affiant. MONTGOMERY’S email address contains the
name of MONTGOMERY’S hunting company, Pmonte Outdoors: pmonte3006@[redacted]. In
response to T-1 stating, “You have been reported to the police in DC as well as the FBI,”
MONTGOMERY responded, “I’m not a scared cat or running from anything. . . . Im [sic] so
deeply covered by the best Federal Defense lawyers in the country in case you chicken shit cry
boys don’t want it takes to defend our freedom from these corrupt politicians.” MONTGOMERY
went on to explain, “I didn’t storm the castle violently. My group was let in peacefully by the
police we were talking to with respect. We came a[n]d left peacefully before the anarchist and
Antifa showed up breaking shit and being hoodlums.”
        Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 6 of 21




        Your Affiant further confirmed this identification of MONTGOMERY. First, your Affiant
viewed pictures posted to the Facebook account for MONTGOMERY. A third tipster, who will
be referred to as T-3, stated that she went to high school with MONTGOMERY, and that
MONTGOMERY operates PMonte Outdoors in Littleton, Colorado, and he posted the following
to his Facebook page entitled, “Patrick Montgomery”:




In this post from January 5, 2021, MONTGOMERY states that he is “Heading to Washington DC
to check it out for myself. Figuring out what we do next moving forward. I promise this, it will
take courageous Americans doing shit!”

       Your Affiant also retrieved a driver’s license photograph of MONTGOMERY and
confirmed that the person depicted in MONTGOMERY’S driver’s license photograph bears a
strong resemblance to the individual depicted in MONTGOMERY’S Facebook profile and the
individual who appears circled in the photograph taken inside the Senate Chamber:
       Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 7 of 21




                            [PROFILE PHOTOGRAPH]




                         [DRIVER’S LICENSE PHOTOGRAPH]

        Moreover, on January 6, 2021, according to an anonymous tipster, MONTGOMERY
posted the following photograph to his Facebook page:
       Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 8 of 21




T-1 also provided the following posts from MONTGOMERY’S Facebook page:
        Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 9 of 21




These photos appear to depict the crowd near the Capitol on January 6, 2021, skirmishes with the
police at the exterior entrance area of the Capitol, a crowd with the Capitol Dome behind them,
the Washington Monument, which is located on the National Mall along the route taken by the
group to get to the Capitol, and other landmarks along that same path.

       According to T-1, MONTGOMERY also posted on his Facebook page a picture of the
Senate Chamber and in the caption brags, “We stormed the Senate…opened those Chamber door
for Transparency!”




       Later on Facebook, an individual posted on Facebook and warned MONTGOMERY,
“Yeah, don’t get into trouble man,” to which MONTGOMERY replied, “[Y]ou guys got to quit
being scared to get in trouble! The USA is in trouble! I’ll go down fighting before I’m scared
anymore of getting in trouble.”
        Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 10 of 21




       On January 7, 2021, T-1 informed the FBI that MONTGOMERY deleted his Facebook
and Instagram accounts.

       Based on the foregoing, your affiant submits that there is probable cause to believe that
PATRICK MONTGOMERY violated 18 U.S.C. § 1752(a)(1), which makes it a crime to
knowingly enter or remain in any restricted building or grounds without lawful authority to do; or
attempts or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building”
includes a posted, cordoned off, or otherwise restricted area of a building or grounds where the
President or other person protected by the Secret Service, including the Vice President, is or will
be temporarily visiting; or any building or grounds so restricted in conjunction with an event
designated as a special event of national significance.

      Your affiant submits there is also probable cause to believe that MONTGOMERY violated
40 U.S.C. § 5104(e)(2)(G), which makes it a crime to willfully and knowingly (G) parade,
demonstrate, or picket in any of the Capitol Buildings.


                                                     _________________________________
                                                           ___
                                                            __________
                                                             ____  _______________
                                                     JEFFREYEY WE WEEKS
                                                                  W   EEKS
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 13th day of January 2021.                                     Robin M. Meriweather
                                                                         2021.01.13 13:12:04
                                                                         -05'00'
                                                     ___________________________________
                                                     52%,100(5,:($7+(5
                                                     U.S. MAGISTRATE JUDGE
Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 11 of 21
                   Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 12 of 21

AO 98 (Rev. 12/11) Appearance Bond



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        District
                                                  __________     of Colorado
                                                              District of __________
                   United States of America                             )
                                 v.                                     )
                                                                        )       Case No. 1:21-mj-00011-STV
                      Patrick Montgomery                                )
                             Defendant                                  )

                                                         APPEARANCE BOND

                                                         Defendant’s Agreement
I,                    Patrick Montgomery                        (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( ✔ )  to appear for court proceedings;
             ( ✔ )  if convicted, to surrender to serve a sentence that the court may impose; or
             ( ✔ )    to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                               Type of Bond
(       ) (1) This is a personal recognizance bond.

(   ✔   ) (2) This is an unsecured bond of $ 5,000.00                                         .

(       ) (3) This is a secured bond of $                                             , secured by:

         (    ) (a) $                                , in cash deposited with the court.

         (    ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it – such as a lien, mortgage, or loan – and attach proof of
                 ownership and value):

                                                                                                                                         .
                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         (    ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):


                                                                                                                                         .

                                                   Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                   Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 13 of 21
                                                                                                                               Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                          Declarations

Ownership of the Property. I, the defendant – and each surety – declare under penalty of perjury that:
         (1)       all owners of the property securing this appearance bond are included on the bond;
         (2)       the property is not subject to claims, except as described above; and
         (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                   while this appearance bond is in effect.
Acceptance. I, the defendant – and each surety – have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant – and each surety – declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)


Date: January 19, 2021                                             V3DWULFN0RQWJRPHU\VLJQDWXUHDXWKRUL]HGLQFRXUW
                                                                                        Defendant’s signature



                Surety/property owner – printed name                          Surety/property owner – signature and date



                Surety/property owner – printed name                          Surety/property owner – signature and date



                Surety/property owner – printed name                          Surety/property owner – signature and date




                                                                 CLERK OF COURT


Date: January 19, 2021                                                                       s/M. Ortiz
                                                                                  Signature of Clerk or Deputy Clerk

Approved.

Date: January 19, 2021
                                                                                          Judge’s signature
                     Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 14 of 21
AO 199A (Rev. 12/11) Order Setting Conditions of Release                                              Page1
                                                                                                             of   3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                            District
                                                      __________     of Colorado
                                                                  District of __________


                    United States of America                           )
                               v.                                      )
                                                                       )        Case No.   1:21-mj-00011-STV
                       Patrick Montgomery                              )
                               Defendant
                                                                       )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:               TBA
                                                                                       Place



      on
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                                     Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 15 of 21
AO 199B (Rev. 08/14 D/CO) Additional Conditions of Release                                                                                                              2
                                                                                                                                                                Pageof   3   Pages

                                                                   ADDITIONAL CONDITIONS OF RELEASE
         IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(    )       (6)
              The defendant is placed in the custody of:
              Person or organization
              Address (only if above is an organization)
              City and state                                                                                      Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                                            Signed:
                                                                                                                            Custodian                                                Date
(✔ )         (7)
               The defendant must:
         ( ✔ ) (a) submit to supervision by and report for supervision to the U.S. Probation Office, 1929 Stout St, Denver, CO 303-844-5424
                               And call Pretrial Services once per week
         ( ✔      )   (b)   continue or actively seek employment.
         (        )   (c)   continue or start an education program.
         ( ✔      )   (d)   surrender any passport to:      To the clerk, U.S. District Court within 2 business days.
         ( ✔      )   (e)   not obtain a passport or other international travel document.
         ( ✔      )   (f)   abide by the following restrictions on personal association, residence, or travel:
                               Advise Pretrial Services of any travel within the US outside of home jurisdiction
         (         ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                         including:

         (         ) (h) get medical or psychiatric treatment:                    Get medical, psychiatric, and/or mental health treatment as required by your supervising officer.


         (         ) (i) return to custody each                              at              o’clock after being released at                        o’clock for employment, schooling,
                         or the following purposes:

         (         ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                         necessary.
         ( ✔       ) (k) not possess a firearm, destructive device, or other weapon.
         ( ✔       ) (l) not use alcohol (        ) at all ( ✔ ) excessively.
         ( ✔       ) (m) Except as authorized by court order, the defendant shall not use or unlawfully possess a narcotic drug or other controlled substances
                         defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner. Except as authorized by court order, the defendant
                         shall not possess, use or sell marijuana or any marijuana derivative (including THC) in any form (including edibles) or for any purpose
                         (including medical purposes). Without the prior permission of the probation officer, the defendant shall not enter any marijuana
                         dispensary or grow facility.
         ( ✔       ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                         frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                         substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                         substance screening or testing.
         (         ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                         supervising officer.
         (         ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                         (    ) (i) Curfew. You are restricted to your residence every day (            ) from                      to               , or (     ) as
                                      directed by the pretrial services office or supervising officer; or
                         (    ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                      substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                      approved in advance by the pretrial services office or supervising officer; or
                         (    ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                      court appearances or other activities specifically approved by the court.
         (         ) (q) submit to location monitoring         , as directed by the supervising officer, and comply with all program requirements and instructions
                         provided.
                         (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                supervising officer.
         ( ✔ ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                   arrests, questioning, or traffic stops.
         ( ✔ ) (s) The defendant shall not act as an informant for any law enforcement agency without prior permission of the Court.
         ( ✔ ) (t) Stay away from the District of Columbia unless for Court, Pretrial or consultation with attorney
         ( ✔ ) (u) Stay away from government buildings in Colorado, other than for authorized or official purposes
         (   ) (v)
                    Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 16 of 21
AO 199C (Rev. 09/08) Advice of Penalties                                                                       Page   3       of   3    Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                 V3DWULFN0RQWJRPHU\VLJQDWXUHDXWKRUL]HGLQFRXUW
                                                                                         Defendant’s Signature

                                                                   ?
                                                               'HQYHU&RORUDGR
                                                                                              City and State



                                               Directions to the United States Marshal

( ✔ ) The defendant is ORDERED released after processing.
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
      the appropriate judge at the time and place specified.


Date:       January 19, 2021
                                                                                       Judicial Officer’s Signature

                                                                           Scott T. Varholak, U.S. Magistrate Judge
                                                                                          Printed name and title




                    DISTRIBUTION:      COURT     DEFENDANT       PRETRIAL SERVICE        U.S. ATTORNEY         U.S. MARSHAL
Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 17 of 21
Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 18 of 21
Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 19 of 21
Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 20 of 21
Case 1:21-cr-00046-RDM Document 11 Filed 02/02/21 Page 21 of 21
